DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The Third-Party Submission Under 37 CFR 1.290 of the information disclosure statement (IDS) submitted on 07/14/2021 is acknowledged and has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clegg et al. (US 2011/0257713 A1; cited by applicant on IDS dated 07/12/2019) (Clegg).
Referring to claim 1: Clegg teaches a relaxation mask (see figures 2-3, #10) comprising: a main body (see figures 2-3, #26/28; paragraphs [0027]-[0031]) defining a pair of eye cavities (see figure 3; paragraph [0033]; wherein the diffusers, #16/18, are positioned in eye cavities of the main body, #26/28); and a light diffuser (see figures 2-4, #12/16/18; paragraphs [0027]-[0031]; wherein the shield, #12, comprising light diffusing cover portions, #20/22/24, combined with diffusing lenses, #16/18, make up the light diffuser) comprising: a first lens (see figures 2-4, #16/32; paragraphs [0034]-[0040]) disposed within a first one of the eye cavities (see figure 3); a first ledge (see figures 4A-B; wherein the protruding portion extending from edge of lens, #32, and comprising source ports, #40, is formed as a ledge for supporting light source, #34) disposed along a top edge of the first lens and extending outwardly therefrom; and a first light emitting component (see figures 4A-B, #34; paragraphs [0034]-[0037]) supported on the first ledge and configured to fire downward into the first lens (see figures 4-5; paragraphs [0038]-[0040]).
Referring to claim 6: Clegg further teaches an electronics enclosure (see paragraph [0043]; wherein it is clear there is an electronics enclosure for enclosing one or more of the power source, user interface and/or processor that is removably attached to the shield or strap); and a coupling member coupling the light diffuser to the electronics enclosure (see figures 1 and 3; wherein it is clear there are a plurality of wires within a channel of a wire conduit (i.e., coupling member) coupling the diffuser to the electronics).
Referring to claims 7 and 8: Clegg further teaches the light diffuser defines a first attachment point in the form of a slot (see figure 5, #40; wherein the slot, #40, acts as the first attachment point at the lens where the plurality of wires of the coupling member attaches via the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Clegg, as applied to claim 1 above, in view of Hirabayashi (JP 2011184625 A).
Referring to claims 2 and 3: Clegg further teaches the light diffuser being formed from a material that diffuses radiation propagating therein including silica glass, acrylic, polycarbonate, and/or other materials (see paragraph [0036]) but is silent to the light diffuser being molded from a silicone comprising a diffusive additive. Hirabayashi teaches a light-diffusing dimethyl silicone rubber composition for use in silicone lenses for diffusing (see paragraphs [0008] and [0041]), the light-diffusing dimethyl silicone rubber composition including a transparent uncrosslinked dimethyl silicone rubber compound (see paragraphs [0013] and [0047]) and a silica diffusive additive (see paragraphs [0043] and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the lens of Clegg with a silicone rubber material including a 
Referring to claims 4-5: Hirabayashi further teaches 40% by mass or less of the additive (see paragraph [0047]). Clegg, as modified by Hirabayashi, is silent to the silicone including specifically 1% to 30% of the additive by volume, or more specifically 15% to 30% of the additive by volume. However, it appears that the lens of Clegg, as modified by Hirabayashi, would operate equally well with the claimed volume of additive since the lens is intended to diffuse LED light projected onto/through the lens, and since applicant has not disclosed that the range claimed provides an advantage, is done for a particular purpose, or solves a stated problem, indicating simply the diffusive additive “may” be molded to “include between 0% and 30%, e.g., 1% to 30%, e.g., 15% to 30%” (see paragraph [0080]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the volume of additive taught by Clegg, as modified by Hirabayashi, to 1% to 30% of the additive by volume, or more specifically 15% to 30% of the additive by volume because it appears to be an arbitrary design consideration which fails to patentably distinguish over Clegg, as modified by Hirabayashi.
Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clegg, as applied to claims 1 and 6 above, in view of Mastrianni (US 2017/0189639 A1).
Referring to claim 9: Referring to claim 6, Clegg further teaches wherein the coupling member defines a channel, and wherein the wiring is routed through the channel in the coupling member (see figures 1 and 3, wherein it is clear that wiring from the LED to the processor is run through a cannel covering of the coupling member). Clegg is silent to an earpiece and wiring routed through the channel coupling the earpiece to the electronics enclosure. Mastrianni teaches 
Referring to claim 12: Referring to claim 1, Clegg further teaches a memory (see figure 6, #44) coupled to a processor (see figure 6, #48) for providing predetermined light therapy algorithms (see paragraphs [0049] and [0061]) but is silent to at least one biometric sensor configured to output data associated with a subject wearing the relaxation mask; an electroacoustic transducer; and instructions stored in the memory that, when executed, cause the processor to: output, via the electroacoustic transducer, a sensory stimulus; receive the output data from the at least one biometric sensor; correlate the output data and the sensory stimulus to identify a racing mind state; adjust a visual stimulus of the relaxation mask in response to the identified racing mind state by introducing, via the light diffuser, visual cues which modulate to coincide with the sensory stimulus; and output the adjusted visual stimulus via the light diffuser.

Referring to claim 13: Clegg, as modified by Mastrianni, further teaches continuously correlate the received output data and the adjusted visual stimulus to determine the subject remains in the racing mind state; further adjust the visual stimulus based on the subject remaining in the racing mind state; and output the further adjusted visual stimulus via the light diffuser (see Mastrianni paragraphs [0051], [0054], [0077]-[0086]).
Referring to claim 14: Mastrianni further teaches that the sensory stimulus includes sounds of waves crashing on the beach (see paragraph [0066]) and the adjusted visual stimulus comprises beach scenes (see paragraph [0065]). Clegg, as modified by Mastrianni, is silent to the sensory stimulus comprises spoken words and the adjusted visual stimulus comprises lights output via the light diffuser, wherein the lights are modulated to correlate to the spoken words. However, it would have been obvious to one of ordinary skill in the art to modify the sound and visual stimulus of Clegg, as modified by Mastrianni, with audio comprising meditation affirmations and adjusted visual stimulus correlated to the mediation affirmations in order to assist in guiding the user to a more mindful state.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clegg, as applied to claim 1 above.
Referring to claim 10: Clegg further teaches the light diffuser further comprising a second lens (see figures 2-4, #18/32; paragraphs [0036], [0038]-[0040]) disposed within a second one of the eye cavities (see figure 3); a second ledge  (see figures 4A-B; wherein the protruding portion extending from edge of lens, #32, and comprising source ports, #40, is formed as a ledge for supporting light source, #34) disposed along a top edge of the second lens and extending outwardly therefrom; and a second light emitting component (see figures 4A-B, #34; paragraphs [0034]-[0037]) supported on the second ledge and configured to fire downward into the second lens (see figures 4-5; paragraphs [0038]-[0040]). Clegg further teaches the first and second lenses being two discrete lenses but is silent to the second lens being integrally formed with the first lens, however, it appears that the device of Clegg would operate equally well with the first and second lenses being integrally formed since the lenses are intended to be positioned in the mask so as to diffuse light delivered to each respective eye. Further applicant has not disclosed 
Referring to claim 11: Clegg further teaches the light diffuser defines a gap (see figures 2-3, #24) between the first and second ledges to enable the light diffuser to conform to a shape of a subject's head (see paragraph [0028]).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clegg, as applied to claim 1 above, in view of Schempp (US 2019/0053948 A1).
Referring to claim 15: Clegg further teaches the first lens has a first surface (see figure 4B, #38) that lies substantially parallel with the first one of the eye cavities (see figure 3) but is first surface having a convex curvature that conforms to a concave curvature of the first one of the eye cavities. Schempp teaches an eye mask comprising an inner panel (see figure 3, #28) and an outer panel (see figure 3, #2), wherein a first surface of the inner panel has a convex curvature that conforms to a concave curvature of the first surface (see figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the lens and eye cavities of Clegg with a convex and concave shape, respectively like taught by Schempp in order to more comfortably conform the mask to the shape of the users face.
Referring to claim 16: Clegg further teaches the lens being removable/replaceable on the mask (see paragraph [0043]). Clegg, as modified by Schempp, is silent to the lens being secured in the first one of the eye cavities with a hook and loop type fastener. However, Schempp further teaches the use of hook and loop fasteners (see figure 4, #40) connected to an internal structure of the eye mask to prevent the internal structure from exiting the mask when not in use (see paragraph [0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first surface of the lens and the eye cavity of Clegg, as modified by Schempp, with corresponding hook and loop fasteners like taught by Schempp in order to prevent the lens from exiting the eye cavity when not in use.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clegg, as applied to claim 1 above, in view of Hide (US 2012/0137406 A1; cited by applicant on IDS dated 07/12/2019).
Referring to claims 17 and 18: Clegg further teaches a memory (see figure 6, #44) coupled to a processor (see figure 6, #48) for providing predetermined light therapy algorithms (see paragraphs [0049] and [0061]) but is silent to the predetermined program creating a light-based, wake-up experience, wherein the light diffuser is associated with an alarm application executed on the mask or a paired device to provide an alarm, and wherein at a pre-determined time before the alarm is set to go off, the light diffuser begins to glow and an intensity of light emitted by the light diffuser slowly increase, mimicking a sunrise.
Hide teaches a sunrise simulation sleep mask (see figure 1, #10) for providing a light-based, wake-up experience (see paragraph [0013] and [0042]), the sunrise sleep mask comprising a light unit (see figure 1, #20) and a controller (see figure 2, #30), wherein the light user is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791